Citation Nr: 9907973	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-05 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from May 1968 to May 1970.  He 
died on February 15, 1988.  The appellant is his widow.

In August 1987 the veteran sought treatment for various 
complaints at a VA Medical Center.  A diagnosis of metastatic 
poorly differentiated carcinoma involving his brain and lungs 
was assigned.  The primary site of the cancer was not 
identified.  He underwent surgery, chemotherapy, and 
radiation therapy.  He was readmitted to the VA Medical 
Center in October 1987 and again in January 1988.  As noted 
above, he died in February 1988 at the VA Medical Center.  

Partial hospital records refecting his August and October 
1987 admissions are contained in the claims file.  There are 
no records reflecting his terminal hospitalization available 
for review, however.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The appellant asserts that her husband's primary cancer site 
was his lungs and that his lung cancer resulted from exposure 
to Agent Orange during his Vietnam service.  According to the 
autopsy report, clinical indications during his lifetime 
supported this theory.  However, upon autopsy, it was 
determined that "there was a clear cut primary 
adenocarcinoma in the cecum, with multiple metastases in the 
lung and throughout abdominal lymph nodes and in the 
retroperitoneal space."  The United States Court of Veterans 
Appeals (Court) has held that the Board must consider 
independent medical evidence in supporting its recorded 
findings, rather than providing its own medical judgment in 
the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board is of the opinion that the 
relative probative value of the clinical findings versus the 
autopsy findings is a question requiring medical expertise.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file, including complete records 
reflecting his terminal hospitalization 
at the VA Medical Center, for inclusion 
in the claims file.  

2.  After the terminal hospital records 
have been obtained, the RO should forward 
the claims file to a VA physician with 
expertise in pathology and/or oncology.  
The physician should review the file and 
provide an explanation and opinion as to 
whether the clinical conclusion reached 
by the veteran's treating physicians that 
the primary site of the veteran's 
terminal cancer was likely the lungs or 
the conclusion reached upon autopsy that 
the cecum was the primary site is more 
reliable.  A complete explanation for the 
conclusion reached is requested.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
